Citation Nr: 0524302	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for sensory loss of 
the right ulnar nerve, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for status post 
thrombosis of the right subclavian vein with venous patch and 
venous insufficiency of the right upper extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for each of his service-connected 
disabilities.  

During the hearing before the undersigned, the veteran raised 
a claim for a total rating based on individual 
unemployability due to service-connected disability.  In 
addition, it was asserted that the reduction of the 
evaluation for status post thrombosis of the right subclavian 
vein accomplished in the July 1989 rating action was 
improper.  Since these matters were not developed or 
certified for appeal, they are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected disabilities.  The Board observes that 
during the hearing before the undersigned in June 2005, the 
veteran referred to treatment he had received at various VA 
facilities.  The veteran asserted that he was treated at the 
VA Medical Centers (VAMC) in Battle Creek, and Ann Arbor, and 
the VA outpatient treatment clinic in Grand Rapids.  No 
attempt has been made to procure any such treatment records 
of the veteran that might be available.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for sensory loss of 
the right ulnar nerve and status post 
thrombosis of the right subclavian vein 
since 2002.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, including the records 
from the VAMC's in Battle Creek, Ann 
Arbor and Grand Rapids.

2.  The veteran should then be afforded 
VA vascular and neurologic examinations 
to determine the nature and extent of his 
disabilities.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiners in 
conjunction with the examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




